Name: Council Decision (EU, Euratom) 2015/1790 of 1 October 2015 appointing the members of the European Economic and Social Committee for the period from 21 September 2015 to 20 September 2020
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2015-10-07

 7.10.2015 EN Official Journal of the European Union L 260/23 COUNCIL DECISION (EU, EURATOM) 2015/1790 of 1 October 2015 appointing the members of the European Economic and Social Committee for the period from 21 September 2015 to 20 September 2020 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 300(2) and Article 302 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to Council Decision (EU) 2015/1157 of 14 July 2015 determining the composition of the European Economic and Social Committee (1), Having regard to the proposals made by each Member State, After consulting the European Commission, Whereas: (1) Pursuant to Council Decision 2010/570/EU, Euratom (2), the term of office of the current members of the European Economic and Social Committee expires on 20 September 2015. Members should therefore be appointed for a period of 5 years as from 21 September 2015. (2) Each Member State was requested to submit to the Council a list of candidates consisting of representatives of organisations of employers, of the employed and of other parties representative of civil society, notably in socioeconomic, civic, professional and cultural areas, for appointment as members of the European Economic and Social Committee. (3) On 18 September 2015, the Council adopted Decision (EU, Euratom) 2015/1600 (3) appointing the members proposed by the Belgian, Bulgarian, Czech, Danish, German, Estonian, Greek, Irish, Spanish, French, Croatian, Italian, Cypriot, Latvian, Luxembourg, Hungarian, Maltese, Austrian, Polish, Portuguese, Romanian, Slovenian, Slovak, Finnish, Swedish and United Kingdom Governments, as well as nine members proposed by the Dutch Government, for the period from 21 September 2015 to 20 September 2020. Members whose nominations had not been communicated to the Council by 8 September 2015 could not be included in Decision (EU, Euratom) 2015/1600. (4) On 14 September 2015 and on 17 September 2015, the list containing three members proposed by the Dutch Government as well as the list of members proposed by the Lithuanian Government were submitted to the Council. Those members should be appointed for the same period, running from 21 September 2015 to 20 September 2020, as that applicable to the members appointed by Decision (EU, Euratom) 2015/1600. This Decision should therefore apply retroactively from 21 September 2015, HAS ADOPTED THIS DECISION: Article 1 The persons listed in the Annex to this Decision are hereby appointed members of the European Economic and Social Committee for the period from 21 September 2015 to 20 September 2020. Article 2 This Decision shall enter into force on the date of its adoption. It shall take effect on 21 September 2015. Done at Luxembourg, 1 October 2015. For the Council The President E. SCHNEIDER (1) OJ L 187, 15.7.2015, p. 28. (2) Council Decision 2010/570/EU, Euratom of 13 September 2010 appointing the members of the European Economic and Social Committee for the period from 21 September 2010 to 20 September 2015 (OJ L 251, 25.9.2010, p. 8). (3) Council Decision (EU, Euratom) 2015/1600 of 18 September 2015 appointing the members of the European Economic and Social Committee for the period from 21 September 2015 to 20 September 2020 (OJ L 248, 24.9.2015, p. 53). ANNEX Ã Ã ÃÃ Ã Ã Ã Ã ÃÃ   ANEXO  PÃ Ã LOHA  BILAG  ANHANG  LISA Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  PRILOG  ALLEGATO  PIELIKUMS PRIEDAS  MELLÃ KLET  ANNESS  BIJLAGE  ZAÃ Ã CZNIK ANEXO  ANEXÃ   PRÃ LOHA  PRILOGA  LIITE  BILAGA Ã §Ã »Ã µÃ ½Ã ¾Ã ²Ã µ/Miembros/Ã lenovÃ ©/Medlemmer/Mitglieder/Liikmed Ã Ã ­Ã »Ã ·/Members/Membres/Ã lanovi/Membri/LocekÃ ¼i Nariai/Tagok/Membri/Leden/CzÃ onkowie Membros/Membri/Ã lenovia/Ã lani/JÃ ¤senet/LedamÃ ¶ter LIETUVA Mr Alfredas JONUÃ KA Director-General, Ã iauliai Chamber of Commerce, Industry and Crafts Mr Linas LASIAUSKAS Director-General, Lithuanian Apparel and Textile Industry Association Mr Gintaras MORKIS Deputy Director-General, Lithuanian Confederation of Industrialists Ms Tatjana BABRAUSKIENÃ  International secretary, Lithuanian Education Trade Union Ms Daiva KVEDARAITÃ  International secretary, Lithuanian Trade Union Solidarity Ms Irena PETRAITIENÃ  Chair, Lithuanian civil servants', budget and public institutions employees' trade union Mr Mindaugas MACIULEVIÃ IUS Director, Agricultural cooperative Lithuanian Quality Mr Vitas MAÃ IULIS Business Consultant, State Research Institute of Physical and Technological Sciences Centre President, Lithuanian Solar Energy Association Ms IndrÃ  VAREIKYTÃ  Director, Public Institution SOS Projects NEDERLAND Mr Joost VAN IERSEL Former Chairman of The Hague Chamber of Commerce Lecturer and author of articles on political economy and Europe Mr Johannes Gertrudis Wilhelmina SIMONS Chair of the seniors of the Benelux Interuniversity Association of Transport Economists (BIVEC) Emeritus Professor of Transport Economics, Free University of Amsterdam Mr Cornelis Willibrordus Maria LUSTENHOUWER Director/General Counsel and Chief Compliance Officer of DELTA N.V. in Middelburg (NL)